The indictment against this appellant charged that he unlawfully, and with malice aforethought, killed Calvin Cox, by shooting him with a gun, but without premeditation or deliberation, etc. The foregoing is a valid indictment and charges the accused with the offense of murder in the second degree.
The trial of this case resulted in the conviction of the defendant for the offense of manslaughter in the first degree and his punishment was fixed at eight years. Judgment of conviction was accordingly pronounced and entered, and the court duly sentenced him to imprisonment in the penitentiary for eight years. From the judgment of conviction this appeal was taken. The appeal is here submitted upon the record proper. There is no bill of exceptions.
The record has been examined and is regular in all respects. No error appearing, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed. *Page 705